Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner challenges respondents’ denial of his application to participate in the shock incarceration program at the Lake-view Shock Incarceration Correctional Facility. This matter was improperly transferred to this court because no hearing mandated by law was held herein (see, CPLR 7804 [g]). However, in the interest of judicial economy, we have reviewed petitioner’s contentions (see, CPLR 7804 [g]; Matter of Coleman v Kelly, 130 AD2d 976, 977, affd 72 NY2d 850) and find them to be without merit. The Legislature has provided that partici*1037pation in the shock incarceration program is a privilege and that respondents have broad discretion to evaluate applicants (see, Correction Law § 867 [2], [5]). Petitioner’s application was denied because respondents determined that his conviction for criminal possession of a controlled substance in the second degree made him a danger to the community. That determination was not irrational and, therefore, it will not be disturbed (see generally, Matter of Young v Temporary Release Comm., 122 AD2d 606, lv denied 68 NY2d 611). (Article 78 Proceeding Transferred by Order of Supreme Court, Chautauqua County, Ricotta, J.) Present—Dillon, P. J., Boomer, Green, Lowery and Davis, JJ.